Citation Nr: 1000090	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-32 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for status post remote ligament repair of the left 
knee with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1982 to June 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that granted service connection and a 10 percent 
disability for the Veteran's left knee disability.  The 
Veteran subsequently moved to Washington State where his 
claims are now processed.


FINDING OF FACT

The evidence does not show X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups; 
or limitation of flexion of the knee to 30 degrees or 
extension limited to 15 degrees; or moderate recurrent 
subluxation or lateral instability 


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for a left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.1- 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (2009).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2009).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran seeks an initial disability rating greater than 
10 percent for status post remote ligament repair of the left 
knee with degenerative joint disease.  The RO rated the 
Veteran under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010 
(traumatic arthritis) (2009).

Diagnostic Code 5010, arthritis due to trauma substantiated 
by x-ray findings, is rated under DC 5003, degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate codes for the specific joint or joints 
involved.  If the limitation of motion is noncompensable, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, DC 5003.

Potentially applicable is DC 5257, which rates impairment 
based on recurrent subluxation or lateral instability of the 
knee, a 20 percent rating will be assigned with evidence of 
moderate recurrent subluxation or lateral instability; and a 
30 percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a.

Additionally, under DC 5260, a 20 percent rating will be 
assigned for limitation of flexion of the knee to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the knee to 15 degrees.  See 38 C.F.R. § 4.71a, DC 
5260.

Under DC 5261, a 20 percent disability rating is assigned for 
extension limited to 15 degrees; a 30 percent disability 
rating is assigned for extension limited to 20 degrees; a 40 
percent disability rating is assigned for extension limited 
to 30 degrees; and a 50 percent disability rating is assigned 
for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion.  See 38 C.F.R. § 4.71, 
Plate II.

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R.     
§§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The Veteran was afforded a VA examination in February 2007.  
The examiner reviewed the claims file.  The Veteran reported 
pain at 7-8/10, with stiffness for several hours in the 
morning.  Swelling occurs on a frequent basis at the end of 
the day.  The Veteran reported no giving way sensation.  
Flare-ups occur with activity such as squatting, running, 
walking, standing, and walking and standing in excess of 10 
to 20 minutes.  The Veteran reported no incapacitating 
episodes.

The Veteran uses a brace for the left knee.  He reported no 
instances of dislocation or recurrent subluxation.  

On examination, the Veteran's knee was diffusely tender with 
diffuse soft tissue swelling without warmth.  The Lachman's 
and McMurray's tests were negative.  Range of motion (ROM) 
was from 0 degrees of extension to 95 degrees of flexion with 
pain.  The Veteran had additional limitation of motion of 5 
degrees with repetitive use.  Also noted was guarding of the 
movement.  The Veteran's gait was guarded and slightly 
antalgic.  No ankylosis was present.

The examiner stated that the varus and valgus in neutral and 
in 30 degrees of flexion is normal; there is no motion.  The 
anterior and posterior cruciate ligaments in 30 degrees of 
flexion with foot stabilized are normal with less than 5mm of 
motion.  At 90 degrees of flexion with foot stabilized, there 
was less than 5mm of motion.  The x-rays showed degenerative 
joint disease with status post residuals of ligament repair.

The Veteran had another VA examination in March 2006.  The 
examiner did not review the claims file.  In addition to the 
complaints listed above, the Veteran indicated that his knee 
felt unstable.  The Veteran had no history of locking or 
inflammation.  The Veteran indicated that he used a knee 
brace, monitored his activity, and occasionally took over-
the-counter medications to treat the pain.

The examiner stated that the condition had no significant 
effects on the Veteran's occupation and recreational 
activities.  The physical examination showed ROM from 0 to 
130 degrees, with pain, providing evidence against this 
claim.  There was no additional pain, fatigue, weakness, lack 
of endurance, or loss of coordination with repetitive use.  
Gait posture and balance were normal.  Stability testing was 
normal.  X-rays showed mild degenerative joint disease.

The Board also reviewed private treatment records from S.W. 
Clinic ("Clinic").  It appears that the Veteran was treated 
at the Clinic due to a workers compensation case stemming 
from an accident in April 2005.  An MRI from July 2005 showed 
normal anterior and posterior cruciate ligaments, medical and 
lateral collateral ligaments, and quadriceps and patellar 
tendons.  Noted were abnormal changes of the tibial plateau 
and degenerative changes.  A medical record of July 2005 
showed that the Veteran reported a feeling of giving way of 
his knee, as well as pain.  ROM was normal, with pain on full 
extension as well as some weakness of the quadriceps and 
tenderness of the medial plateau and posteromedial aspect, 
providing more negative evidence regarding the issue of ROM.  
The Clinic records show that the Veteran had arthroscopic 
medial and lateral meniscectomies in October 2005.

The Board also reviewed VA outpatient treatment records and 
statements from the Veteran.  However, based upon the 
evidence, the Board finds that the Veteran is not entitled to 
an evaluation greater than 10 percent under DC 5010 as the 
evidence does not show X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  38 
C.F.R. § 4.71a.  A rating greater than 10 percent is not 
warranted under either DC 5260 or DC 5260 as the evidence 
shows that the Veteran's extension is to zero and at the 
least, flexion is 90 degrees.  A 20 percent rating under 
these codes requires limitation of flexion of the knee to 30 
degrees or extension limited to 15 degrees.  38 C.F.R. § 
4.71a, DCs 5260 and 5261.

Finally, an increased rating is not warranted under DC 5257 
as the evidence does not show moderate recurrent subluxation 
or lateral instability.  The post-service medical record, 
including the private treatment records, provides highly 
probative evidence against this claim, outweighing the 
statements of the Veteran. 

In addition to the criteria listed in DCs 5260, and 5261, the 
Board has considered whether a higher disability rating is 
warranted based on functional loss due to pain or weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 
8 Vet. App. 202.

The VA exam shows that the Veteran has range of motion far 
greater than required for an increased rating.  In fact, the 
range of motion testing fails to support a 10 percent rating 
under DCs 5260 and 5261.  The Board would also observe that 
the February 2007 VA examiner indicated that the Veteran had 
no weakness, fatigue or incoordination.  At most, the Veteran 
had an additional 5 degree limitation of motion on repetitive 
use.  The March 2006 examiner said that other than pain on 
extension, there was no additional pain, fatigue, weakness, 
lack of endurance, or loss of coordination with repetitive 
movement on examination.  The private treatment records 
support the findings of the VA examinations.  Thus, without 
additional evidence showing that the Veteran's knee 
disability produces functional loss due to pain or weakness, 
fatigability, incoordination, or pain on movement of the 
joint, the Board cannot find that a higher rating is 
warranted based upon limitation of motion of the joint.

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R.               § 
3.321(b).  That is, there is no evidence of exceptional or 
unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
Veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in February 2006 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment record and private treatment records.  The Veteran 
was afforded a VA medical examination in March 2006 and 
another examination in February 2007.  Significantly, neither 
the Veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an initial rating greater than 10 percent for 
the Veteran's service connected left knee disability is 
denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


